UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 1 to FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 2, 2009 Cameron International Corporation (Exact Name of Registrant as Specified in its Charter) Delaware (State or other jurisdiction of incorporation) 1-13884 (Commission File Number) 76-0451843 (I.R.S. Employer Identification No.) 1333 West Loop South, Suite 1700, Houston, Texas 77027 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (713) 513-3300 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Top of Form Explanatory Note This Form 8-K/A is filed as an amendment to the Current Report on Form 8-K filed by Cameron International Corporation on January 5, 2009.This amendment is being filed solely for the purpose of correcting the date shares will be purchased by Lazard Capital Markets LLC to January 2, 2009 from January 2, 2008.No other changes were made to the text of the filing. Item 8.01 Other Events On December 17, 2008, Cameron International Corporation (the “Company”) entered into a Rule 10b5-1 repurchase plan (“Plan”) with Lazard Capital Markets LLC, effective January 2, 2009, under which Lazard will repurchase up to2,000,000 shares on behalf of the Company as part of the Company’s previously announced stock repurchase program. The shares will be purchased by Lazard during the period between January 2, 2009 and one day following the release of the Company’s 4th Quarter earnings. The Plan specifies the timing and market prices of the sales, subject to the terms and conditions of the Plan, and is intended to comply with Rules 10b5-1 and 10b-18 of the Securities Exchange Act of 1934, as amended. Depending upon prevailing market conditions and other factors, there can be no assurance that all authorized shares will be purchased pursuant to the plan. To date, Lazard has not purchased any shares under the Rule 10b5-1 repurchase plan. The Rule 10b5-1 repurchase plan allows the Company to repurchase its shares during periods when it would normally not be active in the market due to its internal trading “blackout” period. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CAMERON INTERNATIONAL CORPORATION By:/s/William C. Lemmer William C. Lemmer Senior Vice President and General Counsel Date:January 6, 2009
